DISMISS; and Opinion Filed February 20, 2019.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01434-CR

                            LAUREN MARIE JAEGER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law
                                   Rockwall County, Texas
                              Trial Court Cause No. CR17-1363

                             MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Osborne
       Before the Court is appellant’s February 11, 2019 motion to withdraw the notice of appeal.

The motion is signed by appellant and her counsel. We grant the motion. See TEX. R. APP. P.

42.2(a).

       We dismiss this appeal.




                                                 /Leslie Osborne/
                                                 LESLIE OSBORNE
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47.2(b)

181434F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LAUREN MARIE JAEGER, Appellant                     On Appeal from the County Court at Law,
                                                    Rockwall County, Texas
 No. 05-18-01434-CR        V.                       Trial Court Cause No. CR17-1363.
                                                    Opinion delivered by Justice Osborne,
 THE STATE OF TEXAS, Appellee                       Justices Myers and Nowell participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 20th day of February, 2019.




                                             –2–